 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 LAUREL J. MONTOYA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:21-CR-00151-DAD-BAM
                                                                 1:20-MJ-00116-SAB
12                                Plaintiff,                     1:16-CR-00017-DAD-BAM
13                          v.                          STIPULATION FOR VACATING PRELIMINARY
                                                        HEARING, SETTING A STATUS HEARING AND
14   MICHAEL LOPEZ,                                     CHANGE OF PLEA HEARING, AND
                                                        EXCLUSION OF TIME; ORDER
15                               Defendant.
                                                        DATE: June 3, 2021
16                                                      TIME: 2:00 p.m.
                                                        COURT: Hon. Sheila K. Oberto
17

18          Plaintiff United States of America, by and through its attorney of record, Assistant United States
19 Attorney LAUREL J. MONTOYA, and defendant MICHAEL LOPEZ, both individually and by and

20 through his counsel of record, MEGHAN McLOUGHLIN, hereby stipulate as follows:

21          1.      The Complaint in 1:20-MJ-00116-SAB was filed on October 22, 2020, and defendant
22 first appeared before a judicial officer of the Court in which the charges in this case were pending on

23 October 29, 2020. The court set a preliminary hearing date of November 12, 2020. The court, by

24 stipulations filed previously, continued the preliminary hearing date to June 3, 2021.

25          2.      Lopez has a Supervised Release Violation pending in 1:16-CR-00017-DAD-BAM that is
26 trailing.

27          3.      An information has been filed in 1:21-cr-00151-DAD-BAM based on the charges in the
28 complaint.

      STIPULATION                                        1
 1          4.       By this stipulation:

 2                   a)     the parties jointly move to vacate the preliminary hearing set in case 1:20-mj-116-

 3          SAB.

 4                   b)     The parties jointly move to set the status conference in 1:16-cr-00017-DAD-BAM

 5          for July 13, 2021 at 9:00 a.m. before the Hon. Dale A. Drozd.

 6                   c)     The parties jointly move to set the matter in 1:21-cr-00151-DAD-BAM for an

 7          arraignment and change of plea hearing on July 13. 2021 at 9:00 a.m. before the Hon. Dale A.

 8          Drozd.

 9          5.       The parties stipulate that the delay is required to allow the defense reasonable time for

10 preparation, plea negotiations, entry of the plea and for the government’s continuing investigation of the

11 case. The parties further agree that the interests of justice served by granting this continuance outweigh

12 the best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

13

14

15

16

17

18

19                                 [Remainder of page intentionally left blank]

20

21

22

23

24

25

26

27

28

      STIPULATION                                          2
 1          6.      The parties agree that good cause exists for the extension of time, and that the extension

 2 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

 3 Therefore, the parties request that the time between June 3, 2021, and July 13, 2021, be excluded

 4 pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

 5          IT IS SO STIPULATED.
                                                             PHILLIP A. TALBERT
 6   Dated: June 2, 2021                                     Acting United States Attorney
 7
                                                             /s/ LAUREL J. MONTOYA
 8                                                           LAUREL J. MONTOYA
                                                             Assistant United States Attorney
 9
     Dated: June 2, 2021                                     /s/ MEGHAN McLOUGHLIN
10                                                           MEGHAN McLOUGHLIN
11                                                           Counsel for Defendant
                                                             MICHAEL LOPEZ
12

13
                                            FINDINGS AND ORDER
14

15

16
            IT IS SO ORDERED.
17

18
            DATED: June 2, 2021
19
                                                       THE HONORABLE SHEILA K. OBERTO
20                                                     UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26

27

28

      STIPULATION                                        3
